OPINION — AG — ** WILDLIFE CONSERVATION COMMISSION — AUTHORITY OF LEGISLATURE TO LIMIT NUMBER OF EMPLOYEES AND AMOUNT OF PAYROLL ** SECT. 1 OF SENATE BILL NO. 621, SECOND REGULAR SESSION, THIRTY FIFTH LEGISLATURE, NOW CODIFIED AS 74 Ohio St. 1976 Supp., 3601 [74-3601], AS IT RELATES TO THE WILDLIFE CONSERVATION COMMISSION, IS NOT BINDING UPON THE COMMISSION AS TO THE MAXIMUM NUMBER OF FULL TIME EMPLOYEES AND AS TO THE TOTAL FUNDS THAT MAY BE EXPENDED FOR THE PAYMENT OF PAYROLL, SALARY AND WAGES FOR EMPLOYEES OF THE COMMISSION DURING THE FISCAL YEAR ENDING JUNE 30, 1977. CITE: ARTICLE XXVI, SECTION 3, ARTICLE XXVI, SECTION 1 (AMALIJA J. HODGINS)